Citation Nr: 1215650	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1995.  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Salt Lake City, Utah RO.  An RO hearing was held in May 2007.  In December 2010, the Board remanded the matters for additional evidentiary development.

The Veteran also appealed the matter of service connection for a skin condition to include facial rosacea, which the Board remanded for further development in December 2010.  A June 2011 rating decision awarded the Veteran service connection for facial rosacea, and that matter is no longer before the Board.

The issue of entitlement to service connection for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran has a chronic left ankle disability which became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends, in essence, that he has a chronic left ankle disability that had its onset in service and has persisted since.  The evidence of record, including two VA examinations, shows that the Veteran experiences recurrent sprains of the left ankle.  It is not in dispute that he currently has such disability.  

The Veteran's STRs show that in December 1993, he inverted his left ankle while running; X-ray results showed no abnormality of the left ankle, and the diagnosis was first degree ankle sprain.  The Veteran was instructed to treat the ankle with ice, an Ace bandage, and pain medication.  The following day, he was instructed to perform isometrics, wear an ankle sleeve, and perform physical training at his own pace.  A December 1993 statement of medical examination and duty status noted that the left ankle sprain was incurred in the line of duty but was not likely to result in a claim against the government for future medical care.  The Veteran next reported problems with the left ankle in November 1994, when he complained of left ankle pain for a year and a half, which he stated was not responding to conservative treatment; the assessment was left ankle sprain, and the Veteran was advised to use ankle support and run at his own pace and distance; he was placed on temporary [2 month] physical profile for a left ankle sprain.  There are no further complaints regarding the left ankle until the Veteran's service separation examination.  In a February 1995 report of medical history for the purpose of separation examination, the Veteran reported chronic left ankle pain with a history of four left ankle sprains, and the use of arch supports.  On March 1995 service retirement examination, the lower extremities were normal on clinical evaluation with a notation regarding only bilateral pes planus.  

There are no postservice medical records regarding the left ankle except for reports of two VA examinations afforded pursuant to this claim.

On June 2007 VA examination, the Veteran reported that he "rolled" his ankle in 1978 and was treated with crutches, after which he "rolled" the same ankle two more times in service and was issued crutches.  He reported that, in between those instances, he would "roll it every two to three years" but not severely enough to require crutches, and he has done so ever since his separation from service in 1995.  He reported a constant low throb at a severity of 2 out of 10 that flared only during "rolling"; he reported that he would feel the ankle pop when it rolled under and stated that it had happened less frequently because he was "a lot more careful than [he] used to be".  X-rays of the left ankle found no acute osseous abnormality.  Following a physical examination, the diagnosis was recurrent ankle sprains of the left ankle.  No opinion was offered regarding etiology.

Given that the Veteran's STRs document initial manifestations of a recurring left ankle disability, and in light of his lay accounts that he has experienced recurring left ankle symptoms continuously since service, the Board remanded the matter to afford the Veteran a VA examination and medical opinion to determine whether his current left ankle disability is a chronic disability that began in service.

On January 2011 VA examination, the Veteran reported that he originally sprained his ankle in 1978 while in service; he reported that it was a bad sprain that required him to be on crutches for weeks, and he reported that X-rays at the time were negative.  The Veteran reported that the records of the 1978 injury were "part of his medical records that were lost".  The examiner noted that the STRs reflected sprained left ankles in 1993, 1994, and 1995, and a 1993 X-ray of the ankle was normal.  The examiner noted that there were no private medical records documenting an ongoing ankle condition from the time the Veteran left service in 1995 until the time of examination.  The Veteran reported having pain and some instability in his ankle; he reported that the pain was not constant but he had flare-ups of increased pain 10 times per week that lasted for one minute, aggravated by prolonged sitting and then going from a sitting position to a standing position.  He reported that running would also aggravate the left ankle.  He described the pain as a "lancing" sensation in the lateral ankle, and when he had flare-ups he would try to walk it off or do some stretching.  He did not take any medications for the left ankle, and he did not use or need any assistive devices.  

Following a physical examination, the diagnosis was "current" ankle sprains of the left ankle.  The examiner noted that the Veteran does have documentation in service, in the early to mid-1990s, of recurrent left ankle sprains, but did not have any documentation of private treatment for ongoing left ankle problems.  The examiner stated, "It is the examiner's opinion that the Veteran does not have a chronic ankle condition as evidenced by normal X-rays that were done in 2007.  Therefore, it is the examiner's opinion that his current ankle discomfort and sprains are not at least as likely as not (less than 50/50 probability) caused by or related to those episodes of ankle sprains that occurred while in service."  For rationale, the examiner noted that there is no documentation of ongoing ankle problems from the time the Veteran left service, and the X-rays are normal.

The Board finds that, despite the January 2011 VA examiner's statement to the contrary, there is indeed "documentation" of ongoing ankle problems from the time the Veteran left service.  The Veteran has submitted lay statements regarding a chronic recurring ankle disability that began with multiple left ankle sprains in service and was reported on service separation examination, and the Board finds these statements highly credible.  The January 2011 VA examiner diagnosed "current" ankle sprains of the left ankle (perhaps intended to read "recurrent" sprains, as diagnosed on June 2007 VA examination), indicating that the Veteran presently experiences the same manifestations of an ankle disability as he did beginning in service.  Accordingly, the evidence shows that the Veteran has a chronic left ankle disability that was first manifested in service, and by credible lay testimony and by VA diagnosis, continues to the present time.  See 38 C.F.R. § 3.303(b).

All of the requirements for establishing service connection are met; service connection for left ankle disability is warranted.


ORDER

Service connection for a left ankle disability is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

On January 2011 VA examination (pursuant to the Board's December 2010 remand), the Veteran reported that he fell from a ladder in service in 1984, and the examiner (a physician's assistant) noted STR documentation of a fall from a ladder in 1983.  The examiner noted that there was no documentation of any additional back complaints in service.  Following a physical examination, the diagnosis was mild chronic lumbar strain.  The examiner noted that the Veteran did have "a couple of episodes" of low back pain while in service, mostly in the 1980s.  Based on this finding, as well as a 2007 X-ray showing no gross abnormalities to the lumbar spine, the examining physician's assistant opined that the Veteran's low back condition is not at least as likely as not caused by or related to "his episodes of lumbar strain in service."  For rationale, the examiner noted that there was no documentation of an ongoing back problem from the time the Veteran left service to the present.  The examiner opined, "The Veteran has had intermittent lumbar strains but this does not mean that the Veteran has a chronic ongoing back problem."

The Board finds the January 2011 VA examination to be inadequate for several reasons.  The examination was performed by a physician's assistant whose opinion was clearly not based on an accurate history of the Veteran's low back disability, as he was internally inconsistent, in noting the history shown by the STRs; it was first noted that there was only one incident of a fall in 1983 with no documentation of additional back complaints in service.  However, it was later noted that the Veteran had "a couple of episodes" of low back pain in service.  In fact, a review of the STRs found that the Veteran was seen for several complaints of back pain, over a span of more than 5 years, after falling from a ladder in August 1983, after playing rugby in July 1985, in November 1986 which he attributed to the 1983 fall, and in September 1988.  These reflect a more significant disability history than was acknowledged.  Additionally, the examining physician's assistant found "no documentation of an ongoing back problem" from the Veteran's separation from service to the present.  However, the Veteran is competent to report that he has experienced continuous back problems since service; he has made such statements, which the Board finds to be credible, and they cannot be ignored (a point well-established in case law) .

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the January 2011 VA examiner based his opinion on an inaccurate history of both lay and medical evidence, the examination is inadequate and a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a new VA examination of the Veteran by an orthopedic specialist to determine the likely etiology of his back disability, and in particular whether or not such disability was incurred in or caused by his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file (and noting the multiple back complaints in the STRs and the Veteran's lay accounts of continuing symptoms since), the examiner should offer an opinion that responds to the following:  

(a)  Please identify (by medical diagnosis) any/each chronic low back disability found.  If none is diagnosed, please cite to the clinical data/examination findings that support such conclusion.

(b) As to any/each low back disability entity diagnosed, please opine whether it is at least as likely as not (a 50 % or better probability) that such disability is related to injury sustained/complaints treated during the Veteran's active service (or is otherwise related to his service).  If the opinion is to the effect that they are unrelated, please reconcile that conclusion with the Veteran's reports of continuous/recurring symptoms since service/injuries therein.

The examiner must explain the rationale for all opinions.

2.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


